Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

dated as of

January 20, 2011

among

PERRIGO COMPANY,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC. and BANK OF AMERICA, N.A.

as Syndication Agents,

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Term Loans and Borrowings      18   

SECTION 1.03.

   Terms Generally      18   

SECTION 1.04.

   Accounting Terms; GAAP; Pro Forma Treatment      18   

SECTION 1.05

   Foreign Currency Calculations      18    ARTICLE II    The Credits   

SECTION 2.01.

   Term Loan Commitments      19   

SECTION 2.02.

   Term Loans and Borrowings      19   

SECTION 2.03.

   Requests for Term Loan Borrowings      19   

SECTION 2.04.

   Funding of Borrowings      20   

SECTION 2.05.

   Interest Elections      20   

SECTION 2.06.

   Termination and Increases of Term Loan Commitments      21   

SECTION 2.07.

   Repayment of Term Loans; Evidence of Debt      23   

SECTION 2.08.

   Prepayment of Term Loans      23   

SECTION 2.09.

   Fees      24   

SECTION 2.10.

   Interest      24   

SECTION 2.11.

   Alternate Rate of Interest      24   

SECTION 2.12.

   Increased Costs      25   

SECTION 2.13.

   Break Funding Payments      26   

SECTION 2.14.

   Taxes      26   

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      27   

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders      28   

SECTION 2.17

   Guaranties; Collateral      29    ARTICLE III    Representations and
Warranties   

SECTION 3.01.

   Organization; Powers      30   

SECTION 3.02.

   Authorization; Enforceability      30   

SECTION 3.03.

   Governmental Approvals; No Conflicts      30   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      31   

SECTION 3.05.

   Properties      31   

SECTION 3.06.

   Litigation and Environmental Matters      31   

SECTION 3.07.

   Compliance with Laws and Agreements      31   

SECTION 3.08.

   Investment Company Status      32   

SECTION 3.09.

   Taxes      32   

SECTION 3.10.

   ERISA      32   



--------------------------------------------------------------------------------

SECTION 3.11.

   Disclosure      32   

SECTION 3.12.

   Use of Term Loans      32   

SECTION 3.13.

   Labor Matters      33   

SECTION 3.14.

   Intercreditor and other Agreements      33    ARTICLE IV    Conditions   

SECTION 4.01.

   Effective Date      33   

SECTION 4.02.

   Closing Date      34    ARTICLE V   Affirmative Covenants   

SECTION 5.01.

   Financial Statements; Ratings Change and Other Information      36   

SECTION 5.02.

   Notices of Material Events      37   

SECTION 5.03.

   Existence; Conduct of Business      37   

SECTION 5.04

   Payment of Obligations      37   

SECTION 5.05.

   Maintenance of Properties; Insurance; Accounts      38   

SECTION 5.06.

   Books and Records; Inspection Rights      38   

SECTION 5.07.

   Compliance with Laws      38   

SECTION 5.08.

   Use of Proceeds      38   

SECTION 5.09

   Additional Covenants      38    ARTICLE VI    Negative Covenants   

SECTION 6.01.

   Non-Guarantor Subsidiary Indebtedness      39   

SECTION 6.02.

   Liens      39   

SECTION 6.03.

   Fundamental Changes      40   

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      40   

SECTION 6.05.

   Swap Agreements      41   

SECTION 6.06.

   Restricted Payments      41   

SECTION 6.07.

   Transactions with Affiliates      41   

SECTION 6.08.

   Restrictive Agreements      42   

SECTION 6.09

   Disposition of Assets; Etc      42   

SECTION 6.10

   Leverage Ratio      42   

SECTION 6.11

   Interest Coverage Ratio      42    ARTICLE VII    Events of Default      
Events of Default      43   



--------------------------------------------------------------------------------

ARTICLE VIII    The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices      46   

SECTION 9.02.

   Waivers; Amendments      47   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      48   

SECTION 9.04.

   Successors and Assigns      49   

SECTION 9.05.

   Survival      52   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      52   

SECTION 9.07.

   Severability      52   

SECTION 9.08.

   Right of Setoff      52   

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent

to Service of Process

     52   

SECTION 9.10.

   WAIVER OF JURY TRIAL      53   

SECTION 9.11.

   Headings      53   

SECTION 9.12.

   Confidentiality      53   

SECTION 9.13.

   Interest Rate Limitation      54   

SECTION 9.14.

   USA PATRIOT Act      54   

SCHEDULES:

Schedule 2.01 — Term Loan Commitments

Schedule 3.06 — Disclosed Matters – Litigation and Environmental Matters

Schedule 3.07 — Disclosed Matters – Compliance with Laws and Agreements

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments, Loans and Advances

Schedule 6.08 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Lender Addition and Acknowledgement Agreement

Exhibit C — Note



--------------------------------------------------------------------------------

This TERM LOAN AGREEMENT (this “Agreement”), dated as of January 20, 2011, is
among PERRIGO COMPANY, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person.

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Syndication Agents.

“Aggregate Term Loan Commitments” means, at any time, the aggregate amount of
the Term Loan Commitments of all Lenders at such time.

 



--------------------------------------------------------------------------------

“Aggregate Term Loans” means, at any time, the sum of the Term Loans of all
Lenders at such time.

“Alternate Base Rate” or “ABR” means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Applicable Lending Installation” is defined in Section 2.02(d).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Term Loan Commitments represented by such Lender’s Term Loan
Commitments.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan, the applicable rate per annum set forth below under the caption
“Applicable Margin” based upon the Leverage Ratio as of the most recent
determination date:

 

        Level        

  

Leverage Ratio

  

Applicable Margin -

Eurodollar Loans

  

Applicable Margin -

ABR Loans

1

   ³ 3.00:1.0    250 bps    150 bps

2

   < 3.00:1.0    225 bps    125 bps

3

   < 2.50:1.0    200 bps    100 bps

4

   < 2.00:1.0    175 bps    75 bps

5

   < 1.50:1.0    150 bps    50 bps

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as determined in the then most recent quarterly
financial statements for the first three Fiscal Quarters of each Fiscal Year and
the audited year end financial statements for the last Fiscal Quarter (in each
case calculated on a trailing four quarter basis) of the Borrower. Adjustments,
if any, to the Applicable Rate shall be effective five business days after the
Administrative Agent is scheduled to receive the applicable financials under
Section 5.01(a) or (b) and certificate under Section 5.01(c). If the Borrower
fails to deliver the financials to the Administrative Agent at the time required
hereunder, then the Applicable Rate shall be set at Level 1 until five days
after such financials are so delivered. Notwithstanding anything herein to the
contrary, the Applicable Rate shall be set at Level 2 as of the Effective Date
and shall be adjusted for the first time based on the financials for the Fiscal
Quarter ending March 26, 2011.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function;
(3) with respect to a partnership, the Board of Directors of the general partner
of the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

“Borrower” means Perrigo Company, a Michigan corporation, and its successors.

“Borrowing” means all of the Term Loans or portions thereof of the same Type
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (i) the membership of the Borrower’s Board of
Directors changes by more than 50% during any 12-month period, or the number of
members on the Borrower’s Board of Directors either increases or decreases by
more than 50% during any 12 month period, or (ii) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 35% of the common Equity Interests or 35% of the voting power of
the Equity Interests of the Borrower entitled to vote in the election of members
of the Board of Directors of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Closing Date” means the date on or after the Effective Date on which the Term
Loans are advanced hereunder, subject to the satisfaction of the terms and
conditions set forth in Section 4.02.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, the “Collateral” under and as defined in, and
any other assets upon which a Lien has been granted by, any of the Collateral
Documents.

 

3



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Intercreditor Agreement, all
pledge and security agreements and all other agreements or documents granting or
perfecting a Lien in favor of the Administrative Agent for the benefit of the
Lenders or otherwise providing support for the Secured Obligations at any time,
each in form and substance satisfactory to the Administrative Agent, and as
amended or modified from time to time.

“Consolidated EBIT” means, with reference to any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) extraordinary non-cash losses incurred other than in the ordinary
course of business, and (iv) losses incurred other than in the ordinary course
of business that are non-cash, non-operating and non-recurring, minus, to the
extent included in such net income, (a) extraordinary non-cash gains realized
other than in the ordinary course of business, and (b) gains realized other than
in the ordinary course of business that are non-cash, non-operating and
non-recurring, all as determined in accordance with GAAP and calculated for the
Borrower and its Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means, with reference to any period, the Consolidated EBIT
for such period, plus, to the extent deducted from revenues in determining such
Consolidated EBIT, depreciation and amortization expense, all as determined in
accordance with GAAP and calculated for the Borrower and its Subsidiaries on a
consolidated basis.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis.

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period, including without limitation all financing
costs in connection with a Permitted Securitization Transaction.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

 

4



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or is in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

 

5



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such currency
may be exchanged into Dollars at the time of determination on such day on the
Reuters Currency pages, if available, for such currency. In the event that such
rate does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the State of the
United States of America or other jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.16(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.14(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a).

“Facility Fee” is defined in Section 2.09(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

6



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or other officer acceptable to
the Administrative Agent.

“Fiscal Quarter” means (i) as of the Effective Date, each period of 13 weeks
during a Fiscal Year ending on a Saturday (with the first such Fiscal Quarter to
commence on the first day of such Fiscal Year) and (ii) upon and after such
time, if any, as the Borrower adopts a Fiscal Year as set forth in clause
(ii) of the defined term “Fiscal Year”, any of the quarterly accounting periods
of the Borrower, ending on such dates of each year elected by the Borrower,
provided that such dates are reasonably acceptable to the Administrative Agent
and do not result in the financial covenants in Section 6.10 or 6.11 not being
tested for more than three months.

“Fiscal Year” means a (i) as of the Effective Date, any 52-week or 53-week
period beginning on the Sunday nearest to June 30 and ending on the Saturday
nearest to the following June 30. References to a Fiscal Year with a number
corresponding to any calendar year (e.g., “2011 Fiscal Year”) refer to the
Fiscal Year ending on the Saturday nearest to the June 30 of such calendar year
and (ii) upon the election of the Borrower, any of the annual accounting periods
of the Borrower ending on any other date of each year elected by the Borrower,
provided that such date is reasonably acceptable to the Administrative Agent and
does not result in the financial covenants in Section 6.10 or 6.11 not being
tested for more than three months.

“Foreign Currency” means any currency other than Dollars.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Acquisitions for periods prior to the date of the Acquisition).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

7



--------------------------------------------------------------------------------

“Guarantor” means each Person required to execute a Guaranty pursuant to
Section 2.17.

“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and
(m) all obligations under any Disqualified Stock of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum relating
to the Borrower and the Transactions.

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated as of May 29, 2008 among the Secured Parties (as defined
therein, and including JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the 2005 Revolving Credit Lenders (as defined therein)
and on behalf of each of the 2005 Revolving Credit Lenders, JPMorgan Chase Bank,
N.A., in its capacity as the Administrative Agent for the 2008 Term Loan Lenders
(as defined therein) and on behalf of each of the 2008 Term Loan Lenders, each
of the holders of the 2008 Notes (as defined therein, and including the holders
of the Series 2010 Notes (as defined in the First Amendment to the Intercreditor
Agreement)), and JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent
for the Secured Parties, as amended by a First Amendment to Collateral Agency
and Intercreditor Agreement dated as of April 30, 2010, and as further amended
or modified from time to time, provided that any such further amendments or
modifications thereto shall be in form and substance acceptable to the
Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of Consolidated EBIT to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Borrower then ending.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Expense” means, with respect to any Person for any period, the gross
interest expense of such Person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any Person
other than the Borrower or a Wholly-Owned Subsidiary. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received by the Borrower and the Subsidiaries with respect
to Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan and Facility Fee,
the 15th day of the month immediately following the last day of each March,
June, September and December, and (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such
Eurocurrency Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, such other period requested by the
Borrower) thereafter, as the Borrower may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Joint Lead Arrangers” means Morgan Stanley Senior Funding, Inc., J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their
capacity as joint lead arrangers and joint bookrunners.

 

9



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.

“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit B hereto, with such changes thereto as
approved by the Administrative Agent.

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified in writing the Borrower and/or the Administrative Agent that it does
not intend to comply with its obligations under Section 2.04.

“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, reference to any Lender includes such Lender and its
Applicable Lending Installations.

“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Borrower, the
ratio of (a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA,
as calculated for the four consecutive Fiscal Quarters of the Borrower then
ending.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen Page LIBOR01 (or on any successor
or substitute page of Reuters, or any successor to or substitute for Reuters,
providing rate quotations comparable to those currently provided on such page of
Reuters, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the Borrower are not controlled by
this Agreement.

“Loan Documents” means this Agreement, each Guaranty, the Paddock Acquisition
Certificate, each Collateral Document, and all other instruments, agreements or
documents executed in connection herewith at any time.

“Loan Party” means the Borrower or any Guarantor.

 

10



--------------------------------------------------------------------------------

“Loan Transactions” means the execution, delivery and performance by the
Borrower and the Guarantors of the Loan Documents, the borrowing of Term Loans
and the use of the proceeds thereof and all transactions related thereto.

“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Term Loans), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of $35,000,000.

“Maturity Date” means the date five years after the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Guarantor Subsidiaries” means all Subsidiaries other than Domestic
Subsidiaries that are Guarantors.

“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Term Loans, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders, the Administrative Agent, any indemnified party or any
of them arising under the Loan Documents, in all cases whether now existing or
hereafter arising.

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

11



--------------------------------------------------------------------------------

“Paddock” means Paddock Laboratories, Inc., a Minnesota corporation.

“Paddock Acquisition” means the Acquisition by the Borrower of the Paddock
Purchased Assets pursuant to the Paddock Acquisition Documents, all on the terms
and conditions set forth in the Paddock Acquisition Documents.

“Paddock Acquisition Agreement” means that certain Purchase Agreement dated as
of the date hereof among the Borrower, Paddock, Paddock Properties, and, solely
for purposes of Section 11.15 thereof, the Persons listed on Exhibit A thereto.

“Paddock Acquisition Certificate” means the certificate delivered pursuant to
Section 4.02(c).

“Paddock Acquisition Documents” means the Paddock Acquisition Agreement and all
other material agreements, documents and instruments executed in connection with
the Paddock Acquisition.

“Paddock Acquisition Transactions” means the execution, delivery and performance
by the Loan Parties of the Paddock Acquisition Documents to which it is a party,
the Paddock Acquisition, and all transactions related thereto.

“Paddock Properties” means Paddock Properties Limited Partnership, a Minnesota
limited partnership.

“Paddock Purchased Assets” means the assets (defined in the Paddock Acquisition
Agreement as the “Transferred Assets”) of Paddock and of Paddock Properties to
be acquired by the Borrower under the Paddock Acquisition Agreement and the
other Paddock Acquisition Documents.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

12



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) statutory and contractual Liens in favor of landlord on real property leased
by the Borrower or any Subsidiary; provided that, the Borrower or Subsidiary is
current with respect to payment of all rent and other amounts due to such
landlord under any lease of such real property, except where the failure to be
current in payment would not, individually or in the aggregate, be reasonably
likely to result in a Material Adverse Effect.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued by, or unconditionally guaranteed by, the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as such sovereign nation is a member of the Organisation
for Economic Co-operation and Development (the “OECD”), the indebtedness of such
sovereign nation is rated at least A by S&P or A2 by Moody’s or carries an
equivalent rating from a comparable foreign rating agency or such sovereign
nation is approved by the Administrative Agent for purposes of this clause (e),
or (ii) investments of the type and maturity described in clauses (b) through
(d) above of foreign obligors, which investments or obligors in the case of
clause (b) above have ratings described in such clause or equivalent ratings
from comparable foreign rating agencies, and which investments in the case of
clauses (c) and (d) are with any office of any commercial bank that is (A) any
Agent or Affiliate thereof, (B) organized under the laws of a member of the OECD
or a state, province or territory thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000, or (iii) approved
by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and

(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above.

“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Borrower or any of its Subsidiaries.

“Perrigo International” means Perrigo International, Inc., a Michigan
corporation, and its successors.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in
Chicago; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

14



--------------------------------------------------------------------------------

“Qualified Acquisition” means any Acquisition, or the last to occur of a series
of Acquisitions consummated within a period of six consecutive months, if the
aggregate amount of Indebtedness incurred by one or more of the Borrower and its
Subsidiaries to finance the purchase price of, or other consideration for, or
assumed by one or more of them in connection with, such Acquisition is at least
$100,000,000.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Term Loans representing
more than 50% of the Aggregate Term Loans at such time; provided, however, that
so long as there are fewer than three Lenders (and any Lenders that are
Affiliates shall be considered as one Lender for purposes of this definition),
“Required Lenders” shall mean all Lenders. Any Defaulting Lender and its Term
Loan shall be disregarded in determining Required Lenders at any time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed with the SEC by Borrower since January 1, 2010 and prior to the
date of this Agreement.

“Secured Obligations” means, collectively, (i) the Obligations, and (ii) the
Swap Agreement Obligations owing to one or more Lenders or their Affiliates.

“Securitization Entity” means a wholly-owned Subsidiary of the Borrower that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Borrower or any
Subsidiary of the Borrower or is recourse to or obligates the Borrower or any
Subsidiary of the Borrower in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.

“Senior Notes” means Borrower’s 5.97% Senior Notes, Series 2008-A, due May 29,
2015 issued in the original principal amount of $75,000,000, 6.37% Senior Notes,
Series 2008-B, due May 29, 2018 issued in the original principal amount of
$125,000,000, 4.91% Senior Notes, Series 2010-A, due April 30, 2017 issued in
the original principal amount of $115,000,000, 5.45% Senior Notes, Series
2010-B, due April 30, 2020 issued in the original principal amount of
$150,000,000 and 5.55% Senior Notes, Series 2010-C, due April 30, 2022 issued in
the original principal amount of $150,000,000, as issued under the Master Note
Purchase Agreement dated as of May 29, 2008 among the Borrower and the
purchasers named therein, as supplemented by the First Supplement to Master Note
Purchase Agreement, dated as of April 30, 2010 among the Borrower and the
purchasers named therein.

 

15



--------------------------------------------------------------------------------

“Significant Subsidiary” means any one or more Subsidiaries which, if considered
in the aggregate as a single Subsidiary would be a “significant subsidiary” as
defined in Rule 1-02 of Regulation S-X under the Securities Exchange Act of 1934
, as amended.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Borrower or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owing to any
Lender or any of its Affiliates under any and all Swap Agreements.

“Syndication Agents” means Morgan Stanley Senior Funding, Inc. and Bank of
America, N.A., in their capacities as syndication agents for the Lenders
hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

16



--------------------------------------------------------------------------------

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan, as such commitment may be reduced or increased
from time to time pursuant to prepayments, Section 2.06 or assignments by or to
such Lender pursuant to Section 9.04. The amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01 (as it may be modified pursuant to
Section 2.06), or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Loan Commitment, as applicable. After any Term Loan
is made by any Lender under its Term Loan Commitment, the related Term Loan
Commitment of such Lender shall be deemed equal to the outstanding principal
amount of such Term Loan of such Lender. The initial aggregate amount of the
Lenders’ Term Loan Commitments is $150,000,000.

“Term Loans” means the term loans extended by the Lenders to the Borrower
pursuant to Section 2.01 hereof.

“Termination Date” means the earliest to occur of (a) the date of termination of
the Aggregate Term Loan Commitments pursuant to Article VII hereof, (b) the
Closing Date (after the Term Loans are funded), (c) the date the Paddock
Acquisition Agreement is terminated by any party thereto, and (d) the date 180
days after the Effective Date (which date shall be extended for an additional 90
day period in the event that any applicable review period in connection with, or
any approval required pursuant to, any Antitrust Law (as defined in the Paddock
Acquisition Agreement) has not ended or been received by the end of such 180 day
period, in each case, so long as no party to the Paddock Acquisition Agreement
is in default thereunder and all other conditions precedent to the Closing under
and as defined in the Paddock Acquisition Agreement have been satisfied or, by
their terms, are to be satisfied at the Closing under and as defined in the
Paddock Acquisition Agreement.

“Transactions” means the Loan Transactions and the Paddock Acquisition
Transactions.

“2008 Term Loan Agreement” means the Term Loan Agreement dated April 22, 2008
among the Borrower, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and RBS Citizens, N.A., as Syndication Agent, as it may
from time to time be amended or otherwise modified, and any successor to or
replacement of such agreement or the term loans evidenced thereby, as each such
successor or replacement may from time to time be amended or otherwise modified,
in each case, to the extent not prohibited hereby.

“2010 Credit Agreement” means the Credit Agreement dated October 8, 2010 among
the Borrower, certain Foreign Subsidiary Borrowers parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A. and Wells Fargo Bank, National Association, as Syndication Agents,
and HSBC Bank USA, National Association, Fifth Third Bank and Bank Leumi USA, as
Documentation Agents, as it may from time to time amended or otherwise modified,
and any successor to or replacement of such agreement or the credit facilities
evidenced thereby, as each such successor or replacement may from time to time
be amended or otherwise modified, in each case, to the extent not prohibited
hereby.

“Type”, when used in reference to the Term Loans or any portion thereof, refers
to whether the rate of interest on the Term Loans or portion thereof is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

17



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating the Leverage Ratio (as used in Section 6.10 and in determining the
Applicable Margin), the Interest Coverage Ratio, Consolidated Total Assets and
Consolidated Total Tangible Assets, any Acquisition or any sale or other
disposition outside the ordinary course of business by the Borrower or any of
the Subsidiaries of any asset or group of related assets in one or a series of
related transactions, the net proceeds from which exceed $10,000,000, including
the incurrence of any Indebtedness and any related financing or other
transactions in connection with any of the foregoing, occurring during the
period for which such ratios are calculated shall be deemed to have occurred on
the first day of the relevant period for which such ratios were calculated on a
pro forma basis acceptable to the Administrative Agent.

SECTION 1.05. Foreign Currency Calculations. For purposes of any determination
under Section 6.01, 6.02, 6.04 or 6.09 or under Article VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the currency exchange
rates in effect on the date of such determination; provided that no Default
shall arise as a result of any limitation set forth in Dollars in Section 6.01
or 6.02 being exceeded solely as a result of changes in currency exchange rates
from those rates applicable at the time or times Indebtedness or Liens were
initially consummated in reliance on the exceptions under such Sections. For
purposes of any determination under Section 6.04 or 6.09, the amount of each
investment, asset disposition or other applicable transaction denominated in a
currency other than Dollars shall be translated into Dollars at the currency
exchange rate in effect on the date such investment, disposition or other
transaction is consummated. Such currency exchange rates shall be determined in
good faith by the Borrower.

 

18



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make a Term Loan in Dollars to the Borrower
on the Closing Date in an aggregate principal amount equal to such Lender’s Term
Loan Commitment on the Closing Date.

SECTION 2.02. Term Loans and Borrowings. (a) The failure of any Lender to make
its Term Loans required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Term Loan Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Term Loans as required hereunder.

(b) Subject to Section 2.11, each portion of the Term Loans shall be comprised
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect, convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

(d) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Term Loan that has been designated by such Lender to
the Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Term Loans and any Notes
issued hereunder executed in connection herewith shall be deemed held by each
Lender for the benefit of any such Applicable Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower, designate
replacement or additional Applicable Lending Installations through which Term
Loans will be made by it and for whose account Term Loan payments are to be
made. Each Lender will promptly notify the Borrower and the Administrative Agent
of any event of which it has actual knowledge occurring after the date hereof
which will entitle such Lender to compensation pursuant to Section 2.12 and will
designate a different Applicable Lending Installation if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender or
contrary to its policies.

SECTION 2.03. Requests for Term Loan Borrowings. To request the initial Term
Loan Borrowing to be made on the Effective Date or any subsequent Term Loan
under Section 2.06 in connection with an increase in the Aggregate Term Loan
Commitments, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurocurrency Borrowing, not later than 2:00
p.m., Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 2:00 p.m.,
Chicago time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day; and

 

19



--------------------------------------------------------------------------------

(iii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

If no election as to the Type of Term Loan Borrowing is specified, then the
requested Term Loan Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Term Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Term Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Term Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in such
location determined by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Term Loan
included in such Borrowing.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Term Loans comprising
such Borrowing, and the Term Loans comprising each such portion shall be
considered a separate Borrowing. Each portion of the Term Loan elected at any
time to be of the same Type shall be in an aggregate amount that is an integral
multiple of the applicable $1,000,000 and not less than $3,000,000. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.

 

20



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, and (ii) unless repaid, each Eurocurrency Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.06. Termination and Increases of Term Loan Commitments. (a) All Term
Loan Commitments shall terminate on the Termination Date.

 

21



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, the Borrower may, upon at least
ten (10) days (or such other period of time agreed to between the Administrative
Agent and the Borrower) prior written notice to the Administrative Agent,
increase the Aggregate Term Loan Commitments at any time and from time to time
after the Effective Date but prior to the Closing Date, either by designating a
lender not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent which
shall not be unreasonably withheld) or by agreeing with an existing Lender that
such Lender’s Term Loan Commitment shall be increased (thus increasing the
Aggregate Term Loan Commitments); provided that:

(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;

(ii) the representations and warranties made by the Borrower and contained in
Article III shall be true and correct on and as of the effective date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct as of such particular
date);

(iii) the amount of any such increase in the Aggregate Term Loan Commitments
shall not be less than $10,000,000, or greater than the aggregate amount (if
any) separately agreed upon in writing among the Borrower and the Joint Lead
Arrangers as of the date hereof;

(iv) The Borrower and the Lender or lender not theretofore a Lender, shall
execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and the
Borrower;

(v) no existing Lender shall be obligated in any way to increase its Term Loan
Commitment; and

(vi) the Borrower shall have complied with such other conditions in connection
with such increase as may be required by the Administrative Agent.

(c) Upon the execution, delivery, acceptance and recording of the Lender
Addition and Acknowledgement Agreement, from and after the effective date
specified in a Lender Addition and Acknowledgement Agreement, such existing
Lender shall have a Term Loan Commitment as therein set forth or such other
Lender shall become a Lender with a Term Loan Commitment as therein set forth
and all the rights and obligations of a Lender with such a Term Loan Commitment
hereunder. Any such new Term Loan Commitments shall terminate at 5:00 p.m.,
Chicago time, on the date any such additional Term Loan is designated to be made
thereunder.

(d) Upon its receipt of a Lender Addition and Acknowledgement Agreement together
with any note or notes, if requested, subject to such addition and assumption
and the written consent to such addition and assumption, the Administrative
Agent shall, if such Lender Addition and Acknowledgement Agreement has been
completed and the other conditions described in this Section 2.06 have been
satisfied:

(i) accept such Lender Addition and Acknowledgement Agreement;

(ii) record the information contained therein in the Register; and

(iii) give prompt notice thereof to the Lenders and the Borrower and deliver to
the Lenders a schedule reflecting the new Term Loan Commitments.

 

22



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Term Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of the Term Loans in annual principal
installments, each in the amount of 10% of the aggregate amount of all Term
Loans that have been made hereunder (without giving effect to any payments or
prepayments thereof) and payable on each one year anniversary of the Closing
Date, and shall pay the remaining principal balance of the Term Loans on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Term Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Term Loan made hereunder, the Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Term Loans
in accordance with the terms of this Agreement.

(e) Any Lender may request that Term Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit C hereto or such other form approved by the Administrative
Agent. Thereafter, the Term Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.08. Prepayment of Term Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., Chicago time, three Business
Days before the date of prepayment, and (ii) in the case of prepayment of an ABR
Borrowing, not later than 2:00 p.m., Chicago time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.05. Each prepayment of a Borrowing shall be applied
ratably to the Term Loans included in the prepaid Borrowing. All prepayments of
the Term Loans shall be applied to principal installments on the Term Loans in
the inverse order of maturity. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.

 

23



--------------------------------------------------------------------------------

SECTION 2.09. Fees. (a) The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage and
calculated for each such Lender for the period from and after the date 60 days
after the date such Lender first becomes a Lender under this Agreement until the
earlier of the Closing Date and the Termination Date, facility fees (the
“Facility Fees”) accruing at the per annum rate of 25 basis points on the
Aggregate Term Loan Commitment. All such Facility Fees payable under this clause
(a) shall be payable quarterly in arrears on each Interest Payment Date and on
the earlier of the Closing Date and the Termination Date.

(b) The Borrower agrees to pay to each Agent and Joint Lead Arranger for its own
accounts fees payable in the amounts and at the times separately agreed upon
between the Borrower and such Agent and Joint Lead Arranger. Such fees paid
shall not be refundable under any circumstances.

SECTION 2.10. Interest. (a) The portion of the Term Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate.

(b) The portion of the Term Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (after the expiration of any applicable grace or cure period), whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Term Loan, 2% plus the rate
otherwise applicable to such Term Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Term Loan shall be payable in arrears on each
Interest Payment Date for such Term Loan; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Term Loan, accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Term Loan shall be payable on the effective date of
such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

24



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Term Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request or Interest Election Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or any Term Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Term Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

25



--------------------------------------------------------------------------------

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurocurrency Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurocurrency Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurocurrency Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m.,
Chicago time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Agent, except that payments
pursuant to Sections 2.12, 2.13, 2.14 and 9.05 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

27



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Term
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on its Term Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loan hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

28



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.17. Guaranties; Collateral. (a) To guarantee or secure, as the case
may be, the payment when due of the Secured Obligations, the Borrower shall
cause each of the following to execute and deliver Guaranties to the
Administrative Agent: (i) all Domestic Subsidiaries of the Borrower will
Guarantee all Secured Obligations; and (ii) if it will not result in a material
tax consequence (as reasonably agreed upon by the Borrower and the
Administrative Agent), all Foreign Subsidiaries will Guarantee all Secured
Obligations to the extent they are legally permitted to do so. Notwithstanding
the foregoing, Securitization Entities shall not be required to be Guarantors.

(b) If any Foreign Subsidiaries could not execute a Guaranty for all Secured
Obligations because that Guaranty would result in a material adverse tax
consequence (as reasonably agreed upon by the Borrower and the Administrative
Agent), then the Administrative Agent reserves the right (i) to require that 65%
(or such greater amount that may be pledged without a material adverse tax
consequence) of the Equity Interests of such Foreign Subsidiaries that are owned
directly by the Borrower or a Domestic Subsidiary be pledged pursuant to
Collateral Documents satisfactory to the Administrative Agent and (ii) to
require that 65% (or such greater amount that may be pledged without a material
adverse tax consequence, as reasonably agreed upon by the Borrower and the
Administrative Agent) of the Equity Interests of any other such Foreign
Subsidiary be pledged pursuant to Collateral Documents satisfactory to the
Administrative Agent to the extent such pledge is legally permitted and such
pledge will not result in a material tax consequence (as reasonably agreed upon
by the Borrower and the Administrative Agent).

(c) Notwithstanding the foregoing, the Borrower shall not be obligated to cause
certain Subsidiaries to deliver the Guaranties required under Section 2.17(a)
above or cause the pledge of the Equity Interests of certain Foreign
Subsidiaries required under Section 2.17(b) to the extent that all such
Subsidiaries that have not delivered the Guaranties required under
Section 2.17(a) above and all such Foreign Subsidiaries that are required to
have their Equity Interests pledged under Section 2.17(b) have not had 65% or
more of their Equity Interests pledged under Section 2.17(b) would not
constitute a Significant Subsidiary if considered as one Subsidiary. In making
such determination under this Section 2.17(c), the assets or income of any
Subsidiary shall be determined using the consolidated assets and income of such
Subsidiary and its subsidiaries.

(d) The Borrower agrees that it will promptly notify the Administrative Agent if
any additional Guaranties or pledges of the Equity Interests of Foreign
Subsidiaries are required at any time by the terms of Sections 2.17(a), (b) and
(c) above (whether due to the formation or acquisition of any Subsidiary, any
increase in the assets or income of any Subsidiary or due to any other reason
that would require additional Guaranties or pledges of the Equity Interests of
Foreign Subsidiaries under the terms of Sections 2.17(a), (b) and (c) above).
The Borrower agrees that it will and will promptly cause each such Subsidiary to
execute and deliver, promptly following the date that such Subsidiary becomes
subject to the requirements of this clause (d), such additional Guaranties or
Collateral Documents and other agreements, documents and instruments, each in
form and substance satisfactory to the Administrative Agent, sufficient to grant
to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, the Guaranties and Liens required by this Agreement and
the Collateral Documents. The Borrower shall deliver, and cause each such
Subsidiary to deliver, to the Administrative Agent all such certificates, legal
opinions, share certificates and stock powers, lien searches, organizational and
other charter documents, resolutions and other documents and agreements as the
Administrative Agent may request in connection with any Guaranties or pledges of
the Equity Interests of any Foreign Subsidiaries.

 

29



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations
hereunder, the Borrower hereby represents and warrants as follows to each Lender
and the Administrative Agent as of the Effective Date and as of the Closing Date
(giving effect to the consummation of the Paddock Acquisition and the other
Transactions):

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action. Each Loan Document has
been duly executed and delivered by each Loan Party party thereto and assuming
due execution and delivery by all parties other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for those items described in the
Paddock Acquisition Agreement that will be obtained after the Effective Date and
prior to the Closing Date, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except to the extent such violation or default or Lien, could not, in the case
of subparts (c) or (d) reasonably be expected to result in a Material Adverse
Effect.

 

30



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended June 26, 2010, reported on by Ernst and Young LLP, independent
public accountants, and (ii) as of and for the Fiscal Quarter and the portion of
the Fiscal Year ended September 25, 2010, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, except as may be indicated in the notes thereto and
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since June 26, 2010, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where such failure to have good title or valid
leasehold interests could not reasonably be expected to result in a Material
Adverse Effect. None of the assets of the Borrower or any of its Subsidiaries is
subject to any Lien other than Liens permitted under Section 6.02.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters and as set
forth in the SEC Documents) or (ii) that involve this Agreement or the
Transactions.

(b) Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in the
SEC Documents and the Disclosed Matters, each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

31



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters, each of the
Borrower and its Subsidiaries has timely (after taking into account all
available extensions) filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each of the Borrower, the Subsidiaries and
the ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Plan of the Borrower, the Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect. Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions known to the
Borrower to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12 Use of Term Loans. The Borrower will use the proceeds of the Term
Loans for solely to finance the Paddock Acquisition and the transaction costs
and expenses incurred in connection therewith and herewith. Neither the Borrower
nor any of its Subsidiaries extends or maintains, in the ordinary course of
business, credit for the purpose, whether immediate, incidental, or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Term Loan
will be used in any manner that is in violation of any applicable law or
regulation (including without limitation Regulations U or X of the Board). After
applying the proceeds of each Term Loan, Margin Stock will not constitute more
than 25% of the value of the assets (either of the Borrower alone or of the
Borrower and its Subsidiaries on a consolidated basis) that are subject to any
provisions of this Agreement that may cause the Term Loans to be deemed secured,
directly or indirectly, by Margin Stock.

 

32



--------------------------------------------------------------------------------

SECTION 3.13 Labor Matters. There are no labor controversies pending or, to the
best of the Borrower’s knowledge, threatened against the Borrower or any
Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.14 Intercreditor and other Agreements. The Transactions are permitted
under each of the Senior Notes, the 2010 Credit Agreement and the 2008 Term Loan
Agreement, without any amendment, waiver or other modification or supplement
thereto, except for the Intercreditor Agreement notice described below. The Term
Loans will qualify as an “Additional Permitted Secured Debt Tranche” under the
Intercreditor Agreement with a “Permitted Limit” under the Intercreditor
Agreement of an amount equal to the aggregate Term Loan Commitments of all
Lenders as of the Closing Date after a notice is delivered to the other Secured
Parties (as defined in the Intercreditor Agreement) in accordance with the
notice procedures under the Intercreditor Agreement at least fifteen Business
Days, but not more than thirty Business Days, prior to the Closing Date, and no
Secured Party shall have responded with a notice in accordance with the notice
procedures under the Intercreditor Agreement within ten Business Days from
receipt of such notice stating that an Event of Default (as defined in the
Intercreditor Agreement) exists or that such specified Permitted Limit would
cause an Event of Default (as defined in the Intercreditor Agreement).

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party hereto either (i) a counterpart of this Agreement and the
Guaranty to which it is a party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of this Agreement and the Guaranty to which it is a party signed on
behalf of such party.

(b) The Administrative Agent shall have received the favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Borrower and the Guarantors, this Agreement, the
Guaranty or the Loan Transactions as the Required Lenders shall reasonably
request. The Borrower hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement, the Guaranty or the Loan Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

33



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the Paddock Acquisition
Agreement and the other Paddock Acquisition Documents in existence as of the
Effective Date.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
by the relevant Person, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder on the Effective
Date.

(f) The Loan Parties shall have delivered such other documents as the
Administrative Agent, any Lender or their respective counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Closing Date. The Lenders shall not be required to make any of the
Term Loans until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Evidence satisfactory to the Administrative Agent shall have been received
by the Administrative Agent that (i) all conditions precedent to the
consummation of the Paddock Acquisition have been satisfied or waived (in
accordance with Section 4.02(c)) and all of the representations and warranties
in the Paddock Acquisition Agreement are accurate in all material respects as of
the time of the Paddock Acquisition is consummated; (ii) the Paddock Acquisition
has been approved by all necessary corporate action of the Borrower’s and
Paddock’s respective Boards of Directors and shareholders, as applicable;
(iii) all required approvals of any Governmental Authority related to the
Paddock Acquisition have been obtained and all related filings made and any
applicable waiting periods shall have expired or been terminated; (v) the
Closing Date shall occur prior to the Termination Date, and (vi) upon the
funding of the Term Loans the Paddock Acquisition shall be consummated in
accordance with the Paddock Acquisition Documents, including without limitation
the release of all Liens on any of the Paddock Purchased Assets (other than the
Liens listed on Schedule 6.02 with respect to the Paddock Purchased Assets to
remain in effect on and after the Closing Date) and the payment of the Estimated
Debt Amount (as defined in the Paddock Acquisition Agreement).

(b) A notice shall have been delivered to the Secured Parties (as defined in the
Intercreditor Agreement) in accordance with the notice procedures under the
Intercreditor Agreement at least fifteen Business Days, but not more than thirty
Business Days, prior to the Closing Date, designating the Term Loans as an
“Additional Permitted Secured Debt Tranche” under the Intercreditor Agreement
with a “Permitted Limit” under the Intercreditor Agreement of an amount equal to
the aggregate Term Loan Commitments of all Lenders as of the Closing Date, and
no Secured Party shall have responded with a notice in accordance with the
notice procedures under the Intercreditor Agreement within ten Business Days
from receipt of such notice stating that an Event of Default (as defined in the
Intercreditor Agreement) exists or that such specified Permitted Limit would
cause an Event of Default (as defined in the Intercreditor Agreement).

(c) The Borrower shall have delivered to the Administrative Agent copies of all
amendments, supplements, waivers, consents and other modifications under the
Paddock Acquisition Documents after the Effective Date and any additional
Paddock Acquisition Documents after the Effective Date, and without the prior
written consent of the Agents there shall have been no amendment, supplement,
waiver, consent or other modification of any term or provision of the Paddock
Acquisition Documents or any additional Paddock Acquisition Documents to the
extent that any of the foregoing would be materially adverse to the Borrower,
any Subsidiaries, the Agents or the Lenders, as determined by the Agents.

 

34



--------------------------------------------------------------------------------

(d) A certificate, in form and substance satisfactory to the Agents, signed by a
Financial Officer, stating that on the Closing Date all conditions in this
Section 4.02 are satisfied and that simultaneously with the funding of the Term
Loans the Borrower will own, free and clear of all Liens other than those
allowed hereunder, all of the Paddock Purchased Assets and shall have otherwise
completed the Paddock Acquisition in accordance in all material respects with
the Paddock Acquisition Documents and in accordance in all material respects
with all laws, rules and regulations, whether foreign or domestic, and all
orders or other determinations of any Governmental Authority.

(e) The Administrative Agent (or its counsel) shall have received from each Loan
Party hereto a counterpart of each Loan Document not previously delivered to
which it is a party signed on behalf of such party.

(f) All legal (including tax implications) and regulatory matters relating to
the Transactions shall be reasonably satisfactory to the Joint Lead Arrangers.

(g) Each Lender shall have executed and delivered to the Collateral Agent under
the Intercreditor Agreement an appropriately completed Joinder Agreement (as
defined in the Intercreditor Agreement).

(h) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
at the time of and immediately after giving effect to the funding of the Term
Loans, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date.

(i) At the time of and immediately after giving effect to the funding of the
Term Loans, no Default shall have occurred and be continuing.

(j) No “Material Adverse Effect” (as defined in the Paddock Acquisition
Agreement) has occurred.

(k) The Administrative Agent shall have received a certificate from a Financial
Officer concerning the solvency and other appropriate factual information with
respect to the Borrower and its Subsidiaries in form and substance satisfactory
to the Administrative Agent with respect to solvency.

(l) The Loan Parties shall have delivered such other certificates, opinions and
documents as the Administrative Agent, any Lender or their respective counsel
may have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Term Loans hereunder shall
not become effective unless each of the foregoing conditions is satisfied prior
to the Termination Date (and, in the event such conditions are not so satisfied
or waived, the Term Loan Commitments shall terminate on the Termination Date).
The disbursement of each Term Loan shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (h) and (i) of this Section and that all other
applicable conditions in Section 4.01 and 4.02 are satisfied.

 

35



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Term Loan Commitments have expired or been terminated and the
principal of and interest on each Term Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 90 days (or such earlier date as the Borrower may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the end of each Fiscal Year of the Borrower, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Ernst and Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as may be indicated in the notes
thereto);

(b) within 45 days (or such earlier date as the Borrower may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

36



--------------------------------------------------------------------------------

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Borrower’s website at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Borrower
will not change its Fiscal Quarters or Fiscal Year.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans will be used
solely to finance the Paddock Acquisition and the transaction costs and expenses
incurred in connection therewith and herewith. No part of the proceeds of any
Term Loan will be used, whether directly or indirectly, for any purpose or in
any manner that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Additional Covenants. If at any time the Borrower, any Guarantor
or any Foreign Subsidiary that is required to have 65% or more of the Equity
Interests pledged under Section 2.17 shall enter into or be a party to any
instrument or agreement, including all such instruments or agreements in
existence as of the date hereof and all such instruments or agreements entered
into after the date hereof, relating to or amending any provisions applicable to
any of its Indebtedness which in the aggregate, together with any related
Indebtedness, exceeds $50,000,000, which includes financial covenants or the
equivalent thereof not substantially provided for in this Agreement or more
favorable to the lender or lenders thereunder than those provided for in this
Agreement, then the Borrower shall promptly so advise the Administrative Agent
and the Lenders. If the Administrative Agent or the Required Lenders shall
request, upon notice to the Borrower, the Administrative Agent and the Lenders
shall enter into an amendment to this Agreement or an additional agreement (as
the Administrative Agent may request), providing for substantially the same
financial covenants or the equivalent thereof as those provided for in such
instrument or agreement to the extent required and as may be selected by the
Administrative Agent.

 

38



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Term Loan Commitments have expired or terminated and the principal of
and interest on each Term Loan and all fees payable hereunder have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The Borrower will not
permit any Non-Guarantor Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness resulting from loans permitted by Section 6.04(d);

(d) Indebtedness pursuant to Permitted Securitization Transactions provided that
the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Borrower and all of its other Subsidiaries shall not exceed $250,000,000;
and

(e) other Indebtedness in an aggregate amount not exceed an amount equal to 10%
of Consolidated Total Tangible Assets.

Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of the Borrower or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, as reduced from time to time;

(c) Precautionary UCC filings with respect to operating leases of the Borrower
or any Domestic Subsidiary;

(d) Liens on assets of Subsidiaries solely in favor of the Borrower or a
Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the Borrower or a Guarantor;

 

39



--------------------------------------------------------------------------------

(e) Liens on the Collateral securing, on a pro rata basis, the Secured
Obligations hereunder, the “Secured Obligations” as defined in the 2010 Credit
Agreement (provided that the aggregate principal amount outstanding thereunder
shall not exceed $700,000,000, as reduced from time to time), the “Secured
Obligations” as defined in the 2008 Term Loan Agreement (provided that the
aggregate principal amount outstanding thereunder shall not exceed $200,000,000,
as reduced from time to time), the Indebtedness under the Senior Notes (provided
that the aggregate principal amount outstanding thereunder shall not exceed
$615,000,000, as reduced from time to time) and the other obligations defined as
“Secured Obligations” under the Intercreditor Agreement, all subject to the
terms of the Intercreditor Agreement and the other Collateral Documents and
related agreements governing the pro rata sharing of the Collateral and other
rights and terms with respect to the Collateral (and the Administrative Agent is
authorized by each Lender to execute the Intercreditor Agreement and such other
Collateral Documents and related agreements on behalf of each such Lender
(including without limitation such joinders, amendments and supplements thereto)
to implement such Liens and pro rata sharing of the Collateral and other rights
and terms as determined by the Administrative Agent);

(f) Liens in favor of JPMorgan on cash collateral securing the obligations of a
“Defaulting Lender” as defined in the 2010 Credit Agreement to fund risk
participations under the 2010 Credit Agreement;

(g) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 5% of Consolidated Total Tangible Assets,
provided that such Liens assumed or created in connection with an Acquisition
after the Effective Date may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 5% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Acquisition; and

(h) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower’s Foreign Subsidiaries assumed or created in connection
with an Acquisition after the Effective Date and securing Indebtedness in the
aggregate less than an amount equal to 10% of Consolidated Total Tangible
Assets, provided that such Liens may secure Indebtedness in an aggregate amount
of up to $25,000,000 in excess of 10% of Consolidated Total Tangible Assets for
a period of time not to exceed 60 days after any such Acquisition.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary and (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

 

40



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) Investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04 and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;

(c) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;

(d) Investments, loans or advances made by (i) the Borrower or any Subsidiary to
the Borrower or any Domestic Subsidiary that is a Guarantor or (ii) any Foreign
Subsidiary that is not a Guarantor to any Subsidiary;

(e) Acquisitions, provided that: (i) before and after giving pro forma effect
thereto (as of the end of the most recently ended Fiscal Quarter of the
Borrower), no Default exists or would be caused thereby and (ii) if such
Acquisition involves the acquisition of Equity Interests, the consummation of
such Acquisition has been recommended by the Board of Directors and management
of the target of such Acquisition;

(f) Guarantees (i) by the Borrower or any Subsidiary of Indebtedness of the
Borrower or any Domestic Subsidiary that is a Guarantor, (ii) by any Foreign
Subsidiary that is not a Guarantor of any Indebtedness of any Subsidiary, or
(iii) of any of the Obligations; and

(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of fifteen percent (15%) of Consolidated Total Assets
in the aggregate; provided that the aggregate outstanding amount (exclusive of
investments, loans or advances to Subsidiaries under Section 6.04(d)(ii)) of
such Guarantees of, and investments, loans or advances to, Subsidiaries that are
not Guarantors shall not exceed seven and one-half percent (7.5%) of
Consolidated Total Assets in the aggregate.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (c) the Borrower may make
Restricted Payments with respect to its Equity Interests so long as no Default
exists or would be caused thereby.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Wholly-Owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.

 

41



--------------------------------------------------------------------------------

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.09. Disposition of Assets; Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment, the
lapse of intellectual property of the Borrower or any of its Subsidiaries that
is no longer useful or material to their business and sales of fixed assets the
proceeds of which are used to purchase other property of a similar nature of at
least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not (a) prohibit any sale or other transfer of an
interest in accounts or notes receivable to a Securitization Entity pursuant to
Permitted Securitization Transactions if the aggregate outstanding principal
amount of the Indebtedness under all Permitted Securitization Transactions does
not exceed $250,000,000, (b) prohibit any sale or other transfer of any asset of
the Borrower or any Subsidiary to the Borrower or any Domestic Subsidiary that
is a Guarantor and (c) prohibit any such sale, lease, license, transfer,
assignment or other disposition if in any Fiscal Year of the Borrower, the
aggregate book value (disregarding any write-downs of such book value other than
ordinary depreciation and amortization) of all of the business, assets, rights,
revenues and property disposed of shall be less than 20% of the aggregate book
value of the Consolidated Total Assets as of the end of the immediately
preceding Fiscal Year and the business, assets, rights, revenues and property
disposed of shall be responsible for less than 20% of the consolidated net sales
and net income of the Borrower and its Subsidiaries for the immediately
preceding Fiscal Year, and if immediately after any such transaction, no Default
shall exist or shall have occurred and be continuing.

SECTION 6.10. Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 3.25 to 1.0 as of the end of any Fiscal Quarter; provided that, upon the
written election by the Borrower to the Administrative Agent not later than the
last day of the Fiscal Quarter in which a Qualified Acquisition is consummated,
the Borrower may elect that the permitted Leverage Ratio hereunder may be
greater than 3.25 to 1.00, but in no event greater than 3.50 to 1.00, on such
last day of such Fiscal Quarter and on the last day of each of the three Fiscal
Quarters next succeeding such Fiscal Quarter.

SECTION 6.11. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than 3.0 to 1.0 as of the end of any Fiscal Quarter.

 

42



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06 (with respect to inspection rights) or 5.08 or in Article VI;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

43



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $20,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, results in liabilities in an aggregate Dollar
Equivalent amount in excess of $20,000,000;

(m) Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or the Borrower or any other Loan Party shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Term Loan Commitments, and thereupon the Term Loan Commitments shall terminate
immediately, and (ii) declare the Term Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Term Loan
Commitments shall automatically terminate and the principal of the Term Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

44



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document (including without
limitation the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral), or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

45



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

No Joint Lead Arranger or Syndication Agent, nor any Lender identified as a
documentation agent, co-agent or other similar title, shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to a Borrower, to it at 515 Eastern Avenue, Allegan, Michigan, 49101,
Attention of Michael Kelly, assistant treasurer (Telecopy No. (269) 673-1440;
e-mail: michael.kelly@perrigo.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Chicago, Illinois, 60670, Attention
of Teresita Siao (Telecopy No. (888) 266-8059; e-mail:
jpm.agency.servicing.5@jpmchase.com); or

 

46



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Term Loan shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Term Loan Commitment of any Lender without
the written consent of such Lender directly affected thereby, (ii) reduce the
principal amount of any Term Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Term Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Term Loan Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
affected thereby, (v) release any material Guarantor from its obligations under
any Guaranty or release all or substantially all of the Collateral, except to
the extent permitted hereunder (whether pursuant to any sale or other transfer
of the relevant Guarantor or Collateral permitted hereunder or as otherwise
permitted hereunder) or with the consent of all the Lenders, or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Term Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.12 and 2.14, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.13 had the Term Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, the Joint Lead Arrangers
and their respective Affiliates in connection with the syndication of the credit
facility provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Term Loans made hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Term Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Syndication
Agents, the Joint Lead Arrangers and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against it, including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Term Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, or in any other way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
by it under this Agreement or any other Loan Document; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

 

48



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Term Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Term Loan Commitments and the repayment, satisfaction or discharge of
the Obligations.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void), and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

49



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Term
Loan Commitment or Term Loans, the amount of the Term Loan Commitment or Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 or, in
the case of a Term Loan, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

50



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Loan Commitment of, and principal amount
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Term Loan Commitment and the
Term Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

51



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Term Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Term Loan Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Term Loans, or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Michigan.

 

52



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any Court of the State of
Michigan and any court of the United States District Court sitting in Michigan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Michigan State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or any of
its Subsidiaries or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

53



--------------------------------------------------------------------------------

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PERRIGO COMPANY By  

/s/ Judy L. Brown

  Name: Judy L. Brown    Title: Executive Vice President &  

Chief Financial Officer

 

55



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By  

/s/ Dawn D. Clark

  Name: Dawn D. Clark   Title: Authorized Signatory

 

56



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By   /s/ Krys
Szremski                                   Name: Krys Szremski   Title: Vice
President

 

57



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By   /s/ Zubin R. Shroff                       Name: Zubin
R. Shroff   Title: Director

 

58



--------------------------------------------------------------------------------

Schedule 2.01 – Term Loan Commitments

 

Lender

  

Term Loan Commitment

 

Morgan Stanley Bank, N.A.

   $ 50,000,000   

JPMorgan Chase Bank, N.A.

   $ 50,000,000   

Bank of America, N.A.

   $ 50,000,000            

Total

   $ 150,000,000            



--------------------------------------------------------------------------------

Schedule 3.06 — Disclosed Matters (Litigation and Environmental Matters)

No Disclosure.



--------------------------------------------------------------------------------

Schedule 3.07 — Disclosed Matters (Compliance with Laws and Agreements)

No Disclosure.



--------------------------------------------------------------------------------

Schedule 6.01 — Existing Indebtedness

 

1. Indebtedness of 125,000,000 Indian rupees. On May 26, 2010, Perrigo API India
Pvt. Ltd. (“Perrigo India) executed a short-term credit line with the Hong Kong
and Shanghai Banking Corporation Ltd. Funds are available in one or more draws
not to exceed an aggregate amount 125,000,000 Indian rupees (approximately
$2,800,000). As of December 25, 2010 drawings of 54,500,000 Indian rupees
(approximately $1,210,000) were outstanding under the credit line. The credit
line expires May 4, 2011 but can be extended by mutual agreement of the parties.

 

2. Indebtedness of $3,000,000 U.S. Dollars, or Indian rupees equivalent. On
December 29, 2010 Perrigo India executed a loan agreement with certain persons
who are minority owners of Perrigo India. Funds will be available in one or more
loans not to exceed in aggregate $3,000,000, or the Indian rupee equivalent,
such loans to correspond in initiation, maturity and at a principal ratio of
15:85 with loans made to Perrigo India under a separate loan agreement with
Perrigo Netherlands BV, its majority owner. Each loan so made will have a
maturity date that is six years after its initiation date, and the final
maturity date for all loans shall not be later than July 31, 2020. As of
December 25, 2010 no drawings were outstanding under the loan agreement.



--------------------------------------------------------------------------------

Schedule 6.02 — Existing Liens

 

1. See attached UCC lien summary.

 

2. Perrigo Israel Pharmaceuticals Ltd.: (i) general floating lien (State of
Israel), November 1997, (ii) lien on all fixed assets (State of Israel), August
1983.

 

3. Chemagis Ltd.: general floating lien (State of Israel), April 1989.

The liens in favor of the State of Israel were created for participation in the
Investment Center of the State of Israel.

UCC SEARCH SCHEDULE

DEBTOR: PERRIGO COMPANY

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE

DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION MICHIGAN SOS/ UCC DIVISION  

THRU

11/17/10

  US BANCORP  

2009165073-1

11/20/09

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        RAYMOND LEASING CORPORATION  

2010004858-4

1/11/10

      SPECIFIC EQUIPMENT  LEASE         US BANCORP  

2010004514-6

1/12/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010010354-4

1/21/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010010355-6

1/21/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010034149-7

3/12/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010034150-0

3/12/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010053898-7

4/20/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010087108-4

6/25/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010087109-6

6/25/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010112824-4

8/23/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010113856-2

8/24/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010115093-6

8/26/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010124850-3

9/16/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        RAYMOND LEASING CORPORATION  

2010130105-2

9/28/10

     

SPECIFIC EQUIPMENT

 

LEASE

        US BANCORP  

2010135415-4

10/8/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010135417-8

10/8/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010135420-5

10/8/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        US BANCORP  

2010140579-7

10/20/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        J.R. AUTOMATION TECHNOLOGIES, LLC  

2010144910-5

10/28/10

     

SPECIFIC EQUIPMENT

 

PURSUANT TO MI SPECIAL TOOL LIEN ACT

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010145883-7

10/29/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010145885-1

10/29/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010149233-4

11/8/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010151418-0

11/12/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010151419-2

11/12/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010153163-1

11/17/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY

        U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP  

2010153164-3

11/17/10

     

SPECIFIC EQUIPMENT

 

INFORMATIONAL ONLY



--------------------------------------------------------------------------------

DEBTOR: L. PERRIGO COMPANY

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 11/17/10  

ALPHA FINANCIAL GROUP, INC.

 

ASSIGNEE:

DELTA CAPITAL IV, INC.

 

ASSIGNEE:

COMERICA BANK

 

C309569

01/17/90

 

 

 

 

C500861

07/22/91

 

 

C500862

07/22/91

 

C911282

12/02/94

 

D551788

08/09/99

 

2004157300-4

08/06/04

 

2009131947-4

9/15/09

 

EQUIPMENT LEASE

 

 

ASSIGNMENT

 

 

 

ASSIGNMENT

 

 

 

CONTINUATION

 

 

 

CONTINUATION

 

 

 

CONTINUATION

 

 

 

CONTINUATION

        NMHG FINANCIAL SERVICES, INC.  

2003199489-0

10/20/03

 

 

 

20080821120-0

5/23/08

 

EQUIPMENT LEASE

 

CONTINUATION

        CROWN CREDIT COMPANY  

2004127249-8

06/23/04

 

 

 

2008196343-9

12/29/08

 

EQUIPMENT LEASE

 

CONTINUATION

        DATA SALES CO., CHARTER #DC2H-474  

2005058280-2

3/31/05

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005074391-7

4/25/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005078649-8

5/02/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005078650-1

5/02/05

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005084801-0

5/9/05

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005104723-9

6/9/05

      EQUIPMENT LEASE         TOYOTA MOTOR CREDIT CORPORATION  

2005105083-2

6/10/05

      EQUIPMENT LEASE         TOYOTA MOTOR CREDIT CORPORATION  

2005105148-0

6/10/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005113921-0

6/24/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005113922-2

6/24/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY   2005113923-4      
EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005126558-4

7/14/05

      EQUIPMENT LEASE         TOYOTA MOTOR CREDIT CORPORATION  

2005142121-9

8/10/05

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005151475-9

8/26/05

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2005193573-7

11/07/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005201600-7

11/21/05

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2005201601-9

11/21/05

 

 

 

2006032128-2

2/22/06

 

EQUIPMENT LEASE

 

AMENDMENT

        IBM CREDIT LLC  

2005209401-3

12/6/05

      EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION        

DATA SALES CO.,

CHARTER #DC2H-474

 

2006001969-7

1/3/06

      EQUIPMENT LEASE        

INTERNAL

REVENUE SERVICE

 

2006022262-4

1/31/06

 

 

 

 

2006056098-5

3/30/06

 

FEDERAL TAX LIEN

 

 

RELEASE OF LIEN

 

        DATA SALES CO., CHARTER #DC2H-474  

2006073427-5

4/21/06

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2006074040-6

4/24/06

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2006106201-7

6/14/06

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2006152211-6

9/25/06

      EQUIPMENT LEASE         IBM CREDIT LLC  

2006181697-7

10/27/06

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2006194534-8

11/20/06

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2006211485-5

12/21/06

      EQUIPMENT LEASE         IBM CREDIT LLC  

2007000266-8

1/2/07

      EQUIPMENT LEASE         IBM CREDIT LLC  

2007006498-5

1/11/07

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2007016102-0

1/29/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007016580-2

1/30/07

      EQUIPMENT LEASE        

TOYOTA MOTOR CREDIT

CORPORATION

 

2007023917-5

2/12/07

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2007059850-6

4/16/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007060943-6

4/18/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007060944-8

4/18/07

      EQUIPMENT LEASE         CITICORP LEASING, INC.  

2007062719-3

4/20/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007071472-0

5/4/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007071473-2

5/4/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007071474-4

5/4/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

200708063-6

5/22/07

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2007087769-7

6/1/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007088994-5

6/5/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007097169-7

6/19/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007097174-8

6/19/07

      EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION         ERVIN LEASING COMPANY  

2007097175-0

6/19/07

     

EQUIPMENT LEASE

 

                2008019241-9
2/5/08   AMENDMENT         ERVIN LEASING COMPANY  

2007097176-2

6/19/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007106686-5

7/5/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007119075-5

7/30/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007119076-7

7/30/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007119077-9

7/30/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007119078-1

7/30/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007119079-3

7/30/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007120540-5

8/1/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007120541-7

8/1/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007120542-9

8/1/07

      EQUIPMENT LEASE        

DATA SALES CO., CHARTER #DC2H-

474

 

2007127187-2

8/13/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007128274-8

8/15/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007152452-6

9/28/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007158958-4

10/10/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007158969-7

10/10/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007165781-8

10/23/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007165782-0

10/23/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007165787-0

10/23/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2007165788-2

10/23/07

      EQUIPMENT LEASE         INDUSTRIAL LEASING, INC.  

2007174884-7

11/8/07

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008003235-8

1/7/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-
474  

2008009690-8

1/17/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-
474  

2008009691-0

1/17/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008010858-7

1/22/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008010859-9

1/22/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008010860-2

1/22/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008010861-4

1/22/08

      EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION         DATA SALES CO., CHARTER #DC2H-
474  

2008011511-4

1/22/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008015289-5

1/28/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008015290-8

1/28/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008028720-6

2/22/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008028723-2

2/22/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

20080428334-5

3/19/08

      EQUIPMENT LEASE         ERVIN LEASING COMPANY  

2008042835-7

3/19/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008042836-9

3/19/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008057708-5

4/15/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008057709-7

4/15/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008066256-7

4/29/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008079200-5

5/19/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008079201-7

5/19/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008088642-2

6/4/08

      EQUIPMENT LEASE         IBM CREDIT LLC  

2008104550-8

7/1/08

      COMPUTER EQUIPMENT  LEASE         ERWIN LEASING COMPANY  

2008105479-7

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105480-0

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105481-2

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105482-4

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105483-6

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105484-8

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008105485-0

7/3/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008122078-8

8/4/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008133575-5

8/26/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008133576-7

8/26/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008133577-9

8/26/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008133578-1

8/26/08

      EQUIPMENT LEASE         INDUSTRIAL LEASING LLC  

2008135007-4

8/28/08

      SPECIFIC EQUIPMENT



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION         ERWIN LEASING COMPANY  

2008136224-5

9/2/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008136225-7

9/2/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008143459-1

9/16/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-
474  

2008151087-2

9/29/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008151088-4

9/29/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008151089-6

9/29/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008151090-9

9/29/08

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2008151091-1

9/29/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008154089-9

10/06/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171626-0

11/7/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171627-2

11/07/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171648-6

11/07/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171649-8

11/07/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171650-1

11/07/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171653-7

11/07/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008171687-8

11/07/08

      EQUIPMENT LEASE         INDUSTRIAL LEASING LLC  

2008187100-4

12/10/08

      SPECIFIC EQUIPMENT         ERWIN LEASING COMPANY  

2008197434-3

12/30/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008197435-5

12/30/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008197436-7

12/30/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008197437-9

12/30/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2008197438-1

12/30/08

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002059-5

1/6/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002060-8

1/6/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002061-0

1/6/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002063-4

1/6/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002064-6

1/6/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009002065-8

1/6/09

      EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION         ERWIN LEASING COMPANY  

2009002083-6

1/6/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009011583-7

1/23/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009011584-9

1/23/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

200911585-1

1/23/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009019106-5

2/5/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009019135-6

2/5/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009019136-8

2/5/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009019137-0

2/5/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009026799-1

2/19/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009028359-1

2/23/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009033130-4

3/4/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009036945-4

3/11/09

      EQUIPMENT LEASE         ERWIN LEASING COMPANY  

2009036946-6

3/11/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009045223-5

3/26/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009045225-9

3/26/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009069005-1

5/6/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009086104-2

6/10/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009086105-4

6/10/09

      EQUIPMENT LEASE         IBM CREDIT LLC  

2009091969-1

6/19/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009095794-4

6/26/09

      COMPUTER EQUIPMENT LEASE         INDUSTRIAL LEASING LLC  

2009097252-8

6/30/09

      SPECIFIC EQUIPMENT         IBM CREDIT LLC  

2009098535-9

7/1/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009100477-0

7/7/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009106981-5

7/21/09

      COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION        

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111047-2

7/29/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

        ERVIN LEASING COMPANY  

2009114957-4

8/6/09

      EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009116588-3

8/10/09

      EQUIPMENT LEASE         IBM CREDIT LLC  

2009119766-4

8/17/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009127774-1

9/2/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009135098-7

9/21/09

      COMPUTER EQUIPMENT LEASE        

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

 

(ASSIGNOR) EMC CORPORATION

 

2009143508-8

10/7/09

      SPECIFIC EQUIPMENT LISTING         DATA SALES CO., CHARTER #DC2H-474  

2009145679-1

10/12/09

      EQUIPMENT LEASE         IBM CREDIT LLC  

2009150695-2

10/22/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009152794-4

10/26/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009157318-1

11/03/09

      COMPUTER EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

2009161761-5

11/12/09

      EQUIPMENT LEASE         IBM CREDIT LLC  

2009167051-7

11/25/09

      COMPUTER EQUIPMENT LEASE         INDUSTRIAL LEASING LLC  

2009168109-1

11/30/09

      SPECIFIC EQUIPMENT LISTING         IBM CREDIT LLC  

2009179569-8

12/22/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009181491-7

12/28/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2009182281-3

12/29/09

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010002584-1

1/6/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010008463-1

1/19/10

      COMPUTER EQUIPMENT LEASE         DATA SALES CO., CHARTER #DC2H-474  

20100010283-3

1/20/10

      EQUIPMENT LEASE         IBM CREDIT LLC  

2010020196-0

2/11/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010022958-8

2/18/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010023373-9

2/19/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010024338-6

2/22/10

      COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION         IBM CREDIT LLC  

2010029366-0

3/3/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010030141-7

3/4/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010032796-6

3/10/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010034805-9

3/15/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010045281-0

4/2/10

      COMPUTER EQUIPMENT LEASE        

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

 

(ASSIGNOR): EMC CORPORATION

 

2010046443-5

4/6/10

      SPECIFIC EQUIPMENT LISTING         IBM CREDIT LLC  

20100058205

4/29/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010065063-2

5/12/10

      COMPUTER EQUIPMENT LEASE         DATA SALES CO., INC. CHARTER #DC-24-474  

2010065533-9

5/13/10

      EQUIPMENT LEASE         DATA SALES CO., INC. CHARTER #DC-24-474  

2010065534-1

5/13/10

      EQUIPMENT LEASE         IBM CREDIT LLC  

2010072575-6

5/26/10

      COMPUTER EQUIPMENT LEASE         DATA SALES CO., INC. CHARTER #DC-24-474  

2010074877-8

6/1/10

      EQUIPMENT LEASE         IBM CREDIT LLC  

2010075031-7

6/1/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010077099-1

6/4/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010079576-5

6/10/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010090177-4

6/30/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010091351-5

7/2/10

      COMPUTER EQUIPMENT LEASE        

KINGSBRIDGE HOLDINGS, LLC

 

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091497-3

7/2/10

     

FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA CAPITAL

PARTNERS INC., TO DEBTOR AS

LESSEE, UNDER EQUIPMENT

SCHEDULE NO. 001 TO MASTER

LEASE AGREEMENT DATED

5/20/10.

       

KINGSBRIDGE HOLDINGS, LLC

 

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091498-5

7/2/10

     

FORKLIFTS AND OTHER ASSETS BY

SP, AS LESSOR BY ASSIGNMENT

FROM SCANDIA CAPITAL

PARTNERS INC., TO DEBTOR AS

LESSEE, UNDER EQUIPMENT

SCHEDULE NO. 002 TO MASTER

LEASE AGREEMENT DATED

5/20/10.



--------------------------------------------------------------------------------

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION        

KINGSBRIDGE HOLDINGS, LLC

 

( ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091499-7

7/2/10

     

FORKLIFTS AND OTHER ASSETS BY

SP, AS LESSOR BY ASSIGNMENT

FROM SCANDIA CAPITAL

PARTNERS INC., TO DEBTOR AS

LESSEE, UNDER EQUIPMENT

SCHEDULE NO. 003 TO MASTER

LEASE AGREEMENT DATED

5/20/10.

       

KINGSBRIDGE HOLDINGS, LLC

 

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091497-3

7/2/10

     

FORKLIFTS AND OTHER ASSETS BY

SP, AS LESSOR BY ASSIGNMENT

FROM SCANDIA CAPITAL

PARTNERS INC., TO DEBTOR AS

LESSEE, UNDER EQUIPMENT

SCHEDULE NO. 004 TO MASTER

LEASE AGREEMENT DATED

5/20/10.

       

KINGSBRIDGE HOLDINGS, LLC

 

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091502-6

7/2/10

     

FORKLIFTS AND OTHER ASSETS BY

SP, AS LESSOR BY ASSIGNMENT

FROM SCANDIA CAPITAL

PARTNERS INC., TO DEBTOR AS

LESSEE, UNDER EQUIPMENT

SCHEDULE NO. 005 TO MASTER

LEASE AGREEMENT DATED

5/20/10.

        DATA SALES CO., INC. CHARTER #DC2H-474  

2010095056-3

7/12/10

      EQUIPMENT LEASE         IBM CREDIT LLC  

2010108174-9

8/10/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010109227-3

8/12/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010114427-4

8/25/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010118208-4

9/2/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010123351-4

9/14/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010124208-2

9/15/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010126284-4

9/20/10

      COMPUTER EQUIPMENT LEASE         DATA SALES CO., INC. CHARTER #DC-24-474  

2010126241-4

9/20/10

      EQUIPMENT LEASE         IBM CREDIT LLC  

2010129506-9

9/27/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010130796-5

9/29/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010138762-2

10/15/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010140624-4

10/20/10

      COMPUTER EQUIPMENT LEASE         IBM CREDIT LLC  

2010144493-9

10/27/10

      COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

DEBTOR: PERRIGO COMPANY OF SOUTH CAROLINA

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 11/17/10   RAYMOND LEASING CORPORATION  

2005128388-5

7/18/05

  N/A   SPECIFIC EQUIPMENT         RAYMOND LEASING CORPORATION  

2006037846-9

3/1/06

  N/A   SPECIFIC EQUIPMENT         CROWN CREDIT COMPANY  

2006090313-5

5/17/06

  N/A   SPECIFIC EQUIPMENT        

PARK NATIONAL BANK

 

VISION FINANCIAL GROUP, INC.

 

U.S. BANK NATIONAL ASSOCIATION

 

2007146446-5

9/18/07

 

ASSIGNMENT:

U.S. BANK NATIONAL ASSOCIATION

2010138123-8

10/13/10

  EQUIPMENT LEASE        

PARK NATIONAL BANK

 

VISION FINANCIAL GROUP, INC.

 

U.S. BANK NATIONAL ASSOCIATION

 

2007170359-0

10/30/07

 

ASSIGNMENT:

U.S. BANK NATIONAL ASSOCIATION

2010138132-7

10/13/10

  EQUIPMENT LEASE        

VISION FINANCIAL GROUP, INC.

 

PARK NATIONAL BANK

 

2008068215-3

5/1/08

 

ASSIGNMENT:

PARK NATIONAL BANK

2008188749-9

12/12/08

  EQUIPMENT LEASE        

VISION FINANCIAL GROUP, INC.

 

PARK NATIONAL BANK

 

U.S. BANK NATIONAL ASSOCIATION

 

2008104714-6

7/2/08

 

ASSIGNMENT:

PARK NATIONAL BANK

2008188767-7

12/12/08

 

ASSIGNMENT:

U.S. BANK NATIONAL ASSOCIATION

2010138181-0

10/13/10

  EQUIPMENT LEASE         L. PERRIGO COMPANY  

2009109652-1

7/28/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

       

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111048-4

7/29/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.



--------------------------------------------------------------------------------

DEBTOR: PERRIGO PHARMACEUTICALS COMPANY

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 11/17/10   L. PERRIGO COMPANY  

2009109653-3

7/28/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-

SALE AGREEMENT DATED JULY 23, 2009.

       

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

 

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111050-9

7/29/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

        J.R. AUTOMATION TECHNOLOGIES, LLC  

2010144910-5

10/28/10

     

SPECIFIC EQUIPMENT

 

PURSUANT TO MI SPECIAL TOOL LIEN ACT

DEBTOR: PERRIGO INTERNATIONAL, INC.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 11/17/10  

JPMORGAN CHASE BANK, N.A., AS AGENT

 

JPMORGAN CHASE BANK, N.A.

 

2005047985-3

3/17/05

 

AMENDMENT:

COLLATERAL RESTATEMENT

2008062417-5

4/22/08

 

CONTINUATION:

2009146914-2

10/14/09

 

AMENDMENT:

SECURED PARTY NAME CHANGE TO JPMORGAN CHASE BANK, N.A.

  STOCK PLEDGE         JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT UNDER
A TERM LOAN AGREEMENT  

2008062416-3

4/22/08

      STOCK PLEDGE         JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT  

2008084567-8

5/29/08

      STOCK PLEDGE



--------------------------------------------------------------------------------

DEBTOR: PERRIGO HOLLAND INC.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  11/17/10   L. PERRIGO COMPANY  

2009109655-7

7/28/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-

SALE AGREEMENT DATED JULY 23, 2009.

       

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

 

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111049-6

7/29/09

     

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

 

(I) CONVEYED RECEIVABLES ANN

 

(II) RELATED ASSETS

 

ALL TERMS DEFINED IN CROSS-

SALE AGREEMENT DATED JULY 23, 2009.

DEBTOR: Perrigo Florida Inc.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

FLORIDA SOS/

UCC DIVISION

  THRU 11/17/10   NO LIENS  OF RECORD            

DEBTOR: Perrigo International Holdings Inc.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 11/17/10   NO LIEN  OF RECORD            

DEBTOR: Perrigo International Holdings II Inc.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 11/05/10   JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT  

20103519406

10/08/10

      STOCK PLEDGE



--------------------------------------------------------------------------------

DEBTOR: PBM Nutritionals, LLC

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 11/5/10   US BANCORP  

6110910-7

4/3/06

      LEASE EQUIPMENT         US BANCORP  

6111095-6

4/3/06

      LEASE EQUIPMENT         US BANCORP  

2007 0638089

2/20/07

      LEASE EQUIPMENT         US BANCORP  

2008 1030004

3/25/08

     

EQUIPMENT FILING

 

INFORMATIONAL

        US BANCORP  

2008 1165594

4/3/08

     

EQUIPMENT FILING

 

INFORMATIONAL

DEBTOR: PBM Holdings, Inc.

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 9/20/10   NO LIEN OF  RECORD            

On and after the Closing Date:

In connection with the Paddock Acquisition, the following Liens relating to the
Paddock Purchased Assets will be assumed by Borrower or a Subsidiary:

 

JURISDICTION

AND INDEX

SEARCHED

 

PERIODS

COVERED

  SECURED PARTY  

INITIAL

FILE NO.

AND FILE
DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

  COLLATERAL  DESCRIPTION

MINNESOTA SOS/

UCC DIVISION

  THRU 9/2010   TOSHIBA FINANCIAL SERVICES, INC.  

200612125498

5/30/06

      LEASE EQUIPMENT

MINNESOTA SOS/

UCC DIVISION

  THRU 9/2010   US BANCORP  

200916037743

5/08/09

      LEASE EQUIPMENT

MINNESOTA SOS/

UCC DIVISION

  THRU 9/2010   Q A GROUP LLC AND WELLS FARGO FOOTHILL  

200917559082

10/01/09

      LEASE EQUIPMENT

MINNESOTA SOS/

UCC DIVISION

  THRU 9/2010   US BANCORP  

200917634779

10/08/09

      LEASE EQUIPMENT



--------------------------------------------------------------------------------

Schedule 6.04 — Investments

 

1. Perrigo Asia Holding Company Ltd. has a 49.9% ownership interest in Zibo
Xinhua-Perrigo Pharmaceutical Company Ltd.

 

2. Perrigo New York, Inc. has a 1.98% ownership interest in Summit Insurance
Ltd.

 

3. Perrigo New York, Inc. has a 18.5% ownership interest in Cobrek
Pharmaceuticals, Inc.

 

4. Perrigo Israel Pharmaceuticals Ltd. has a 13.2% ownership interest in Meditor
Pharmaceuticals Ltd.

 

5. Perrigo Israel Pharmaceuticals Ltd. presently maintains a portfolio of
auction rate securities with a total par value of $18,000,000, such receivables
having been written down to a book value of $4,393,000 in the consolidated
financial statement of Perrigo Company for the fiscal year ended June 26, 2010.

 

6. Existing intercompany loans made by a Subsidiary to another Subsidiary as
disclosed to the Lender on or before the Effective Date.



--------------------------------------------------------------------------------

Schedule 6.08 — Existing Restrictions

 

1. Restrictions and conditions under the terms of Borrower’s 2008 Term Loan
Agreement, 2010 Credit Agreement, Senior Notes and Permitted Securitization
Transaction.

 

2. Restrictions and conditions under the terms of the Investments referenced in
items 1 – 4 of Schedule 6.04.

 

3. Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s,
majority ownership interest in Perrigo API India, an India joint venture
company.

 

4. Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s
majority ownership interest of Chemagis India Private Ltd., an India joint
venture company.



--------------------------------------------------------------------------------

Exhibit A - Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
the “Term Loan Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.        Assignor:                                
                                        2.        Assignee:  
                                                                           [and
is an Affiliate/Approved Fund of                             ] 3.       
Borrower(s):                                
                                        4.        Administrative Agent:  
JPMorgan Chase Bank, N.A., as the administrative agent under the Term Loan
Agreement 5.        Term Loan Agreement:   The Term Loan Agreement dated as of
January 20, 2011 among Perrigo Company, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Term  Loan
Commitment/Term
Loans for all Lenders    Amount of Term Loan
Commitment/Term
Loans Assigned    Percentage Assigned of
Term Loan
Commitment/Term
Loan      $    $      %       $    $      %       $    $      %   

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as     Administrative
Agent By  

 

  Title: Consented to: [NAME OF RELEVANT PARTY] By  

 

  Title:

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it satisfies
the requirements, if any, specified in the Term Loan Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.01 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Term Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.



--------------------------------------------------------------------------------

Exhibit B – Lender Addition and Acknowledgement Agreement

LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT

Dated:             , 20    

Reference is made to the Term Loan Agreement (as amended or modified from time
to time, the “Term Loan Agreement”), dated as of January 20, 2011, is among
Perrigo Company, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms which are defined in the Term Loan
Agreement and which are used herein without definition shall have the same
meanings herein as in the Term Loan Agreement.

The Borrower and                              (the “[New or Current] Lender”)
agree as follows:

1. Subject to Section 2.06 of the Term Loan Agreement and this Lender Addition
and Acknowledgement Agreement, the Borrower hereby increases the Aggregate Term
Loan Commitments from $         to $         (such increase shall be in
increments of $10,000,000 and shall not cause the Aggregate Term Loan Commitment
to exceed the amount permitted under Section 2.06 of the Term Loan Agreement).
This Lender Addition and Acknowledgement Agreement is entered into pursuant to,
and authorized by, Section 2.06 of the Term Loan Agreement.

2. The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Term Loan Commitment and the Term Loan Commitment of each Lender under
the Term Loan Agreement, including without limitation, the [New or Current]
Lender, are set forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto
replaces Schedule 2.01 to the Term Loan Agreement as of the Closing Date.

3. [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Term Loan Agreement and requests that the Borrower
exchange such notes for new notes in the amount of its revised Term Loan
Commitment][ If requested by the New Lender, the New Lender requests that the
Borrower issue notes in the amount of its Term Loan Commitment.]

4. The [New or Current] Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it satisfies the requirements, if any, specified in the Term
Loan Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent specified
herein, shall have the obligations of a Lender thereunder, (iv) it has received
a copy of the Term Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to this Lender
Addition and Acknowledgment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Term Loan Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

5. The effective date for this Lender Addition and Acknowledgement Agreement
shall be              (the “Closing Date”). Following the execution of this
Lender Addition and Acknowledgement Agreement, it will be delivered to the
Administrative Agent for the consent of the Administrative Agent and acceptance
and recording in the Register.

6. Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Term Loan Agreement
and the other Loan Documents to which Lenders are parties and to the extent
provided in this Lender Addition and Acknowledgement Agreement, have the rights
and obligations of a Lender under each such agreement.

7. Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.

8. The Borrower represents and warrants to the Administrative Agent and the
Lenders that (a) no Default shall have occurred and be continuing hereunder as
of the Closing Date; and (b) the representations and warranties made by the
Borrower and contained in Article III of the Term Loan Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).

9. Except as expressly amended hereby, the Borrower agrees that the Term Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
remain in full force and effect, and that it has no set off, counterclaim, or
defense with respect to any of the foregoing.

10. This Lender Addition and Acknowledgment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Lender Addition and Acknowledgment Agreement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of Michigan.

 

PERRIGO COMPANY By  

 

  Name:    Title:

 

2



--------------------------------------------------------------------------------

[CURRENT LENDER OR NEW LENDER] By  

 

  Name:   Title: Acknowledged and Consented to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Term Loan Commitments

(as of the Closing Date)

 

4



--------------------------------------------------------------------------------

Exhibit C – Form of Note

NOTE

[Date]

                             , a                      (the “Borrower”), promises
to pay to the order of                                  (the “Lender”) the
aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower pursuant to the Term Loan Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A.,, as
Administrative Agent, designated in the Term Loan Agreement, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Term Loan Agreement. The Borrower shall pay the principal of and
accrued and unpaid interest on the Term Loan in the amounts and at the times
required under the Term Loan Agreement.

The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Term Loan and the date and amount of
each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement dated as of January 20, 2011 (the “Term
Loan Agreement”) by and among Perrigo Company, a Michigan corporation (the
“Borrower”), the Lenders (together with their respective successors and assigns,
the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), to which Term Loan Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is secured and/or guaranteed as more
specifically described in the Term Loan Agreement and other Loan Documents, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Term Loan Agreement.

 

 

By:  

 

Print Name:  

 

Title:  

 

 

5